UR MCltuir slam CoM(s (Tat Vm Tell mer ct

BRENDA ANNE THOMAS

First Name Middle Name

Debtor 1

Last Name

Debtor 2

 

(Spouse; if filing) First Name Mitel Narnia

United States Bankruptcy Court for the: District Of New Mexico

Case number N/A
(If known)

 

 

Official Form 108

 

Q

Check if this is an
amended filing

Statement of Intention for Individuals Filing Under Chapter 7 i215

'f you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired,

You must file this form with the court within 30 days after you file your bankru

Ptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause, You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a se;

write your name and case number (if known).

lami List Your Creditors Who Hold Secured Claims

1, For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by

information below.

Identify the creditor and the property that is collateral

Creditor’s
name:

Description of

property
securing debt:

Creditor's
name:

Description of

property
securing debt:

Creditor's
name:

Description of

property
securing debt:

Creditor's
name

Description of
property
securing debt:

What do you intend to do with the property that

secures a debt?

CD Surrender the property.
C) Retain the property and redeem it

LJ Retain the property and enter into a
Reaffirmation Agreement.

CJ Retain the property and [explain]

 

CJ Surrender the property.
QO) Retain the property and redeem It.

C) Retain the property and enter into a
Reaffirmation Agreement

CJ Retain the property and [explain}:

 

C Surrender the property.
C) Retain the property and redeem tt.

J Retain the property and enter into a
Reaffirmation Agreement,

CJ Retain the property and {explain}:

 

C) Surrender the property
C) Retain the property and redeem it

CJ Retain the property and enter into a
Reaffirmation Agreement

CJ Retain the property and [explain]:

Did you

parate sheet to this form. On the top of any additional Pages,

Property (Official Form 106D), fill in the

claim the property

as exempt on Schedule C?

OI No
C) Yes

LJ No
QC) Yes

QO) No
C) Yes

CQ) No
Q Yes

Case 19-11816-t7 Docé6 Filed 08/02/19__Entered 08/02/19 15:58:32 Page 1 of 2

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

page |
Case number (it #nown) NIA
Lis
t Your Unexpired Personal Property Le
a ases

 

Describe your unexpired personal Property leases

 

Lessor’s name: Will the lease be assumed?
on CO No
Description of leased QO
property; Yes
Lessor's name:
CUNo
Description of leased Oy
Property: es
Lessor's name:
. C) No
escription of leased
property: C) Yes
Lessor's name:
CU No
Oy
Description of leased .
property:
Lessor’s name: - ON
Oo
Description of leased Cl Yes
property:
Lessor’s name: CI No
Description of leased O Yes
property:
Lessor's name: Ono
_ QO) Yes
Description of leased
property:
sent
| declare that | have indicated my intention about any property of my estate that secures a debt and any

Under penalty of perjury,
personal property :

   
 

  

   

to arrunexpired lease.

Db

       

 

x

Signature of Debtor 2

 

Pr eo,
‘nee
ignature of Debtor 1

vate S101 {1% bate

MM/ DD / YYYY MM/ DD/ YYYY

Case 19-11816-t7 Docé6 Filed 08/02/19 Entered 08/02/19 15:58:32 Page 2 of 2

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
